Citation Nr: 0825544	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that rating decision, the RO denied 
service connection for bilateral hearing loss.  The veteran's 
disagreement with this rating decision led to this appeal.

The veteran testified before a Veterans Law Judge in June 
2003.  A copy of the transcript of this hearing has been 
associated with the claims file.  In January 2004 and January 
2006, the Board remanded the appeal in order to seek service 
medical records and to consider whether the veteran should be 
provided a VA examination.  

In February 2008, the veteran was informed that the Veterans 
Law Judge who conducted the June 2003 hearing was no longer 
employed by the Board and asked if he wished to have another 
hearing.  See 38 C.F.R. § 20.707.  The veteran requested 
another hearing.  In March 2008, the Board remanded the 
appeal in order to schedule this hearing.  The undersigned 
Veterans Law Judge conducted this hearing in June 2008.  A 
copy of this transcript has been associated with the claims 
file.  

As discussed more fully below, the Board finds that the 
preponderance of evidence currently of record supports a 
grant of service connection for left ear hearing loss, but is 
against a finding of service connection for right ear hearing 
loss.  Thus, although previously characterized as a claim for 
service connection for bilateral hearing loss, the issue, as 
indicated on the title page, has been split into entitlement 
to service connection for left ear hearing loss and 
entitlement to service connection for right ear hearing loss.

At the time of the June 2008 Board hearing, the veteran 
indicated that he had tinnitus due to a VA surgery on the 
left ear.  The Board finds that this testimony raises a claim 
for compensation for tinnitus under the provisions of 
38 U.S.C.A. § 1151 (due to surgery performed in June 2002) 
and/or secondary to treatment for the service-connected (as 
the result of the instant Board decision) left ear hearing 
loss.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence is at least in equipoise regarding whether 
the veteran's left ear hearing loss disability is due to an 
in-service mastoidectomy.

3.  There is no medical evidence of hearing loss in the right 
ear until many years post-service and there is no competent 
evidence that links a current diagnosis of right ear hearing 
loss to service.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Hearing loss in the right ear was not incurred or 
aggravated during active service, nor may sensorineural right 
ear hearing loss be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board first highlights, that regarding entitlement to 
service connection for left ear hearing loss, the instant 
decision grants service connection.  Given the full grant of 
this claim, it is not necessary to address VA's efforts to 
comply with the VCAA regarding this claim.

Regarding the claim of entitlement to service connection for 
right ear hearing loss, the Board finds that VA has met these 
duties with regard to this claim.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The veteran was provided with VCAA notification letters in 
November 2001, February 2004, and March 2006.  The veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate this claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

With respect to the Dingess requirements, the letters noted 
above failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for service connection for right ear hearing 
loss, and although the veteran was latter provided such 
notice as part of another document, this notice was not 
timely and not adequate for notification purposes.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III).  

However, such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is moot.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2004 and March 2006 VCAA letters noted above were 
issued subsequent to Board remands, and therefore, after the 
RO decision that is the subject of this appeal.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the October 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for service connection for 
right ear hearing loss by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records.  The Board notes that the majority of the 
veteran's service medical records have been presumably 
destroyed.  The Board has remanded the veteran's appeal twice 
in attempt to locate additional service medical records, and 
specifically, evidence of an ear surgery performed in 1956.  
The Board is aware that in a situation where the records have 
been destroyed it has a heightened duty to assist a claimant 
in developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit- of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996). 

The Board further notes that the veteran has not been 
provided with a VA examination.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection denied in this 
decision - service connection for right ear hearing loss, the 
Board finds that there is no duty to provide an examination, 
even though the service medical records are not of file, as 
the veteran has not specifically indicated that the 
disability is due to service, but rather has stated that the 
disability occurred with the aging process.  In this 
testimony, he did not indicate any incident of service that 
led to the disability.  In this regard, the Board notes that 
in his June 2003 Board testimony, the veteran indicated that 
he notice the hearing loss disability seven to ten years ago 
(more than 34 years after discharge from service).  There is 
no medical evidence that links a current right ear hearing 
loss disability to service.  As there is no evidence of in-
service incurrence and there is no competent evidence of a 
link between a current disability and service, the Board 
finds that there is no duty to provide an examination.  See 
McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim for 
service connection for right ear hearing loss at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 
Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran filed a claim for service connection for 
bilateral hearing loss.  The veteran has consistently 
maintained that he had a mastoid operation in 1956, while in 
service.  He contends that as a result of this surgery he 
lost hearing in his left ear.  The veteran has not 
specifically indicated an event in service led to his right 
ear hearing loss, but rather has noted that this hearing loss 
has been part of the aging process.  In his June 2003 
hearing, the veteran testified that he noticed the right ear 
hearing loss approximately 7 to 10 years prior (between 1993 
and 1996).

As indicated above, the veteran's service medical records 
were destroyed.  Although a few records have been located 
through alternative sources, these records do not involve 
treatment of the ears or hearing loss.  Although VA has made 
several attempts to locate additional service medical 
records, these attempts have been unsuccessful.  

In July 2002, two sisters of the veteran sent in letters 
noting that the veteran had no hearing problems, nor problems 
with ear aches or ear infections prior to service.  They 
indicated, however, that the veteran had surgery on the left 
ear during service.  They wrote that the hearing loss was 
noticed when he was on leave in January 1957, after the 
surgery.  They further indicated that the veteran's left ear 
hearing loss continued after his separation from service.

VA records dated in June 2002 document that the veteran 
underwent a left tympanomastoidectomy.  The clinician who 
performed this surgery completed an August 2002 note.  He 
indicated that the audio post-mastoidectomy showed no 
essential change, as the hearing impairment had been present 
since the veteran's mastoidectomy in 1956 at Fort Bragg and 
his hearing loss in his "good ear" had suffered a loss.  

The audiological consultation referenced in the clinician's 
August 2002 note showed puretone thresholds, in decibels, as 
follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
55
65
75
LEFT
55
65
70
85
90

The veteran had word recognition of 92 percent in the right 
ear and 80 percent in the left ear.  Thus, as defined by VA 
regulation, the veteran has a current bilateral hearing loss 
disability.  See 38 C.F.R. § 3.385.

Analysis

The Board finds that entitlement to left ear hearing loss is 
warranted.  The record contains no service medical evidence 
documenting the veteran's surgery; there is, however, 
evidence that service medical records have been destroyed.  
The veteran has submitted lay testimony from his sisters 
indicating that he had surgery on his left ear in service and 
that he had a noticeable hearing loss after service.  

In the Board's judgment, the veteran and his sisters are 
competent to testify that he had surgery on his ear and that 
the veteran had some hearing loss after service. See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board finds the 
testimony of the veteran and the letters of his sisters to be 
credible.  Thus, the Board finds that the veteran's history 
of left ear surgery during service and his noticing some 
degree of left ear hearing loss shortly thereafter and 
continuously since is not in dispute.   

The physician who completed the June 2006 surgery on the 
veteran's left ear noted the prior surgery and indicated that 
he had hearing loss since that time.  The Board finds it is 
significant that the physician wrote this opinion after the 
June 2006 surgery, and thus, this statement, in essence, 
lends considerable weight to the veteran's prior in-service 
mastoidectomy and supports the claim that the veteran's 
current hearing loss was due to this surgery.  Lastly, 
current audiological testing indicates that the veteran has a 
left ear hearing disability as defined by VA law.  See 
38 C.F.R. § 3.385.

Thus, after consideration of the evidence of file, and 
cognizant that the service medical records have been 
destroyed, the Board finds that the evidence is a least in 
equipoise.  Therefore, service connection for left ear 
hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385.

The Board finds, however, that service connection for right 
ear hearing loss is not warranted.  The veteran has indicated 
that he noticed right ear hearing loss in approximately 1993, 
more than 34 years after service.  There is no earlier 
medical evidence documenting a right ear hearing loss 
disability.  Further, the veteran has not indicated that any 
event of service led to his current right ear hearing loss 
and has not contended that there was continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303.  
Although there is medical evidence that the veteran has a 
current right ear hearing loss, there is no competent opinion 
that it is linked to the veteran's service.  As the veteran 
has not indicated that a right ear hearing loss was found in 
service or within a year of his discharge, and there is no 
medical or competent evidence that links a current right ear 
disability to service, the Board finds that service 
connection for right ear hearing loss is not warranted.

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for right ear hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to left ear hearing loss is granted.

Entitlement to right ear hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


